Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Group I with species 2 and 3, Claims 1-3, 5, 7, 8, 12-16, 19, 22-26, 29-33, 35, 36, and 38, drawn to a manufacturing method of manufacturing a soft magnetic alloy consisting essentially of Co, V Fe, and impurities, classified in class C22D6/007 or C21D8/005;, in the reply filed on 8/29/2022 is acknowledged without traverse. Claims 20-21, 34, and 39-47 are withdrawn from consideration as non-elected claims, Claims 1-3, 5, 7-8, 12-16, 19, 22-26, 29-33, 35-36, and 38 remain for examination, wherein claim 1 is an independent claim.
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “BCC” and “FCC” should give full name definition.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the term “DSC” should written in full name.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 7-8, 12-16, 19, 22-26, 29-33, 35-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, Claims 2-3, 5, 7, 8, 12-16, 19, 22-26, 29-33, 35, 36, and 38 recite the limitation "A method according to" in beginning of each of the claims should be amended as "The method according to…". There is insufficient antecedent basis for this limitation in these claims.
Claims 1-3, 5, 7-8, 12-16, 19, 22-26, 29-33, 35-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, Claims 1 and 23 indicates limitation of “up to 0.2wt% of other impurities”. It is unclear what the scope of the “other”. 
Claims 2, 5, 7-8, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the terms “T01”, “T2”, “T02”, “t2”, and “Tc” in the instant claims are related to the alternately optional “heat treating” process as indicates in claim 1. Since this alternately optional “heat treating” process is not necessary process, these additional limitations in Claims 2, 5, 7-8, and 29-31 are also optional if the first “heat treating” step is done to satisfy the independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6, 12-14, 16, 22, 32-33, 35, and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, 1) Claims 5-6, 12-14, 16, 22, 32-33, 35, and 38 on claim 1. Claim 1 indicates two different “heat treating” processes. It is unclear, the heat treat related limitations in the instant Claims 5-6, 12-14, 16, 22, 32-33, 35, and 38 refers to which heat treating process in the corresponding independent claim 1; 2) in the instant claim 1 indicates “heat treating” process, there is no evidence to show the “heat treatment” and/or the “heat treated” must corresponding to the “heat treating” process of instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 14 depends on claim 13. Claims 13 indicates material properties include induction B (“and” language), while claim 14 has limitation of induction B as optional property (“and/or” language).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 12-16, 23-26, 29-31, 33, and 35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Masumoto et al (US 4,204,887, thereafter US’887).
Regarding claims 1, 3, and 23, US’887 teaches a manufacturing process for a soft magnet Fe-Co based alloy (Abstract, examples, and claims of US’887). The comparison between the alloy composition ranges disclosed by Example #Fe-Co-V in table 2 of US’887 and those disclosed in the instant claims 1 and 23 are listed in the following table. All of the alloy composition disclosed by Example #Fe-Co-V in table 2 of US’887 are within the claimed ranges including calculated value of Cr+Si+Al+Mn as recited in the instant claims. US’887 teaches vacuum melting in an induction furnace, molding to forming ingot, forging, and drawing to obtain a test piece (Col.2, lns.34-50, and Col.3, lns.31-50 of US’877), which reads on all of the essential process steps as claimed in the instant claim 23. US’887 teaches heat treating at 1000oC and cooling at a rate 100oC/hr (table 2 of US’887), which reads on the heating and cooling conditions as claimed in the instant claim 1. Since US’887 teaches applying the same rolling or forging process for the same Fe-Co based alloy, the claimed cold-rolled texture or fiber texture would inherently exist in the Fe-Co-V example as disclosed in US’887. MPEP 2112 III&IV.

 Element
From instant Claims 1  and 23 (Wt%) 
Example #Fe-Co-V in table 2 of US’887 (wt%)
within range
(wt%)
Co
5-25
20
20
V
0.3-5.0
3
3
Cr
0-3.0
Trace amount
0-Trace amount
Si
0-3.0
Trace amount
0-Trace amount
Mn
0-3.0
Trace amount
0-Trace amount
Al
0-3.0
Trace amount
0-Trace amount
Ta
0-0.5
Trace amount
0-Trace amount
Ni
0-0.5
Trace amount
0-Trace amount
Mo
0-0.5
Trace amount
0-Trace amount
Cu
0-0.2
Trace amount
0-Trace amount
Nb
0-0.25
Trace amount
0-Trace amount
Ti
0-0.05
Trace amount
0-Trace amount
Ce
0-0.05
Trace amount
0-Trace amount
Ca
0-0.05
Trace amount
0-Trace amount
Mg
0-0.05
Trace amount
0-Trace amount
C
0-0.02
Trace amount
0-Trace amount
Zr
0-0.1
Trace amount
0-Trace amount
O
0-0.025
Trace amount
0-Trace amount
S
0-0.015
Trace amount
0-Trace amount
Cr+Si+Al
≤ 3.0
Trace amount
0-Trace amount
Fe
Balance with impurities up to 0.2
77
Balance +trace amount impurities
Fiber texture
exist
inherent
inherent
Heating to T1
940oC≤ T1 ≤ Tm
1000
1000
Cooling rate
oC/hr
10-900
100
100

Claim 3


Heating to T1
960oC≤ T1 ≤ Tm
1000
1000


Regarding claim 2, the claimed T01 is recognized as a material property of Fe-Co-V alloy fully depended on the alloy composition and manufacturing process. US’887 teaches the same Fe-Co-V alloy manufactured by the same vacuum melting, ingot forming, and forging as claimed in the instant invention, the claimed transition temperature T01 would inherently exist in the Fe-Co-V example as disclosed in US’887. MPEP 2112 III&IV.
Regarding claims 5 and 7-8, US’887 teaches the drawn wire was heated to 1000oC for one hour and cooling at rate of 100oC/hr (Col.3, lns.31-50 of US’887), which reads on the reheating to T2 (cl.8), heating over 30 min (cl.5, 7), and cooling from T2 (cl.7) since 1000oC disclosed by US’887 reads on the T2 in a range of 700-1050oC as indicated in claim 1. 
Regarding claims 12-15, the claimed properties max, and/or , and/or Phy, and/or Hc, and/or induction B (cl.12-14), and maximum difference of Hc in different rolling direction (cl.15) are recognized as a material properties of Fe-Co-V alloy fully depended on the alloy composition and manufacturing process. US’887 teaches the same Fe-Co-V alloy manufactured by the same vacuum melting, ingot forming, and forging as claimed in the instant invention, the claimed properties would inherently exist in the Fe-Co-V example as disclosed in US’887. MPEP 2112 III&IV.
Regarding claims 16 and 35, US’887 teaches applying argon gas in the heat treatment furnace (Col.3, ln.35 of US’887), which reads on the inert gas as claimed in the instant claim.
Regarding claims 24-26, US’887 hot forging from a 35x35 mm ingot to 10 mm diameter rod and drawn to 0.5 mm wire, which reads on the claimed deformation rate (cl.26) and dimensions of the claimed product. 
Regarding claim 29, US’887 teaches applying forging, annealing, drawing, and further annealing for the Fe-Co based alloy product (Col.3, lns.31-50), which including the intermediate annealing.
Regarding claim 30, T01 and Tc are recognized as a material property of Fe-Co-V alloy fully depended on the alloy composition and manufacturing process. US’887 teaches the same Fe-Co-V alloy manufactured by the same vacuum melting, ingot forming, and forging as claimed in the instant invention, the claimed transition temperature T01 and curie temperature Tc would inherently exist in the Fe-Co-V example as disclosed in US’887. MPEP 2112 III&IV.
Regarding claim 31, US’887 teaches the drawn wire was heated to 1000oC (Col.3, lns.31-50 of US’887), which reads on the reheating to T2 as recited in the instant claim (also refer to the annealing examples in the instant specification).
Regarding claim 33, the material density is recognized as a material property of Fe-Co-V alloy fully depended on the alloy composition and manufacturing process. US’887 teaches the same Fe-Co-V alloy manufactured by the same vacuum melting, ingot forming, and forging as claimed in the instant invention, the claimed alloy density would inherently exist in the Fe-Co-V example as disclosed in US’887. MPEP 2112 III&IV.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14, 19, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’887 in view of Waeckerle et al (US 7,128, 790 B2, listed in IDS filed on 4/27/2020, thereafter US’790).
Regarding claims 12-14, although US’887 teaches the same Fe-Co-V alloy manufactured by the same vacuum melting, ingot forming, and forging as claimed in the instant invention, US’887 does not specify the claimed properties max, and/or , and/or Phy, and/or Hc, and/or induction B (cl.12-14). US’790 teaches a manufacturing process of a Fe-Co based alloy for electromagnetic application (Abstract, examples, and claims of US’790). US’790 provides alloy composition (Col.2, lns.56-67 of US’790) overlapping claimed alloy composition in the instant claims. more specifically US’790 provides example #12 in table on col.5-8 of US’790 with 19.58wt% Co, 1.6 wt% V and less than 0.35 wt% sum of (Cr, Si, Al, and Mn), which reads on all of the claimed alloy composition ranges in the instant claims 1 and 23. US’790 teaches value of 29.6 Ωcm and Bs value of 2.22T for the example #12 in table on col.5-8, which reads on the claimed properties in the instant claims 12-14. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Fe-Co based alloy for magnetic applications demonstrated by US’790 in the manufacturing process of US’887 in order to obtain the desired magnetic properties (table on col.5-8 of US’790).
Regarding claims 19 and 24-26, US’887 does not specify hot-rolling for a band or sheet form product as claimed in the instant claims. PG’790 teaches a manufacturing process for a Fe-Co based alloy (Abstract, examples, and claims of US’790). US’790 specify applying rolling with preferably at least 50% deformation to obtain Fe-Co alloy plate or sheet (Col.9, ln.55-Col.10, ln.7 of US’790). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply hot-rolling for a band or sheet form product for the Fe-Co based alloy of US’887 in order to obtain the desired magnetic properties (table on col.5-8 of US’790).

Claim(s) 22, 32, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’887 in view of Waeckerle et al (US-PG-pub 2018/0223401 A1, thereafter PG’401).
Regarding claim 22, US’887 does not specify laminated core and heat treatment as claimed in the instant claim. However applying a Fe-Co based alloy sheet for a laminated magnetic core is well-known technique as demonstrated by PG’401. PG’401 teaches a manufacturing process for a laminated magnetic core with electromagnetic sheet with Fe-Co based soft alloy and heat treatment (title, abstract, and par.[0002] of PG’401). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, applying a Fe-Co based alloy for a  laminated magnetic core and heat treatment, as demonstrated by PG’401 in the process of US’887 in order to obtain the desired magnetic device ((title, abstract, and par.[0002] of PG’401).
Regarding claim 32, US’887 does not specify grain size as recited in the instant claim. PG’401 teaches a manufacturing process for a Fe-Co magnetic sheet by cold rolling and annealing (Title, abstract and claims of PG’401). PG’401 teaches obtaining a grain size in a range of 15-300 m after annealing (par.[0228] of US’401), which overlaps the claimed grain size range. Overlapping in grain size creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size as demonstrated by PG’401 in the process of US’887 since both US’887 and PG’401 teach the same manufacturing process for the Fe-Co based magnetic material and PG’401 teaches Fe-Co based alloy sheet is suitable for magnetic core and transformer comprising it (abstract, examples, and claims of PG’401).
Regarding claims 36 and 38, PG’401 teaches applying oxidation annealing to obtain an insulating oxidized layer on the surface of the sheet or strip in a oxidation atmosphere (claims 54-55 and par.[0110] and [0189] of PG’401). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the oxidizing as demonstrated by PG’401 in the process of US’887 since both US’887 and PG’401 teach the same manufacturing process for the Fe-Co based magnetic material and PG’401 teaches Fe-Co based alloy sheet is suitable for magnetic core and transformer comprising it (abstract, examples, and claims of PG’401).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7, 8, 12-16, 19, 22-26, 29-33, 35, 36, and 38 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-35 of copending application No. 16/849,335 (US-PG-pub 2020/0340088 A1).  
Regarding claims 1-3, 5, 7, 8, 12-16, 19, 22-26, 29-33, 35, 36, and 38, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-35 of copending application No. 16/849,335 (US-PG-pub 2020/0340088 A1) teaches manufacturing process for a soft magnetic Fe-Co-based alloy with all of the essential alloy composition ranges are same as the alloy composition range as recited in the instant claims. All of the essential manufacturing process steps as claimed in the instant claims are disclosed by the claims 1-35 of copending application No. 16/849,335 (US-PG-pub 2020/0340088 A1.
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-3, 5, 7, 8, 12-16, 19, 22-26, 29-33, 35, 36, and 38 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-49 of copending application No. 16/759 (US-PG-pub 2020/0318212 A1).  
Regarding claims 1-3, 5, 7, 8, 12-16, 19, 22-26, 29-33, 35, 36, and 38, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-49 of copending application No. 16/759 (US-PG-pub 2020/0318212 A1) teaches manufacturing process for a soft magnetic Fe-Co-based alloy with all of the essential alloy composition ranges are same as the alloy composition range as recited in the instant claims. All of the essential manufacturing process steps as claimed in the instant claims are disclosed by the claims 1-49 of copending application No. 16/759 (US-PG-pub 2020/0318212 A1).
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734